Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because “an overhead door” on line 3 is confusing since it is unclear whether or not the applicant is referring to the overhead door set forth above.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because it would be better to include --pair of-- following the last occurrence of “the” on line 10 of claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “an overhead door” on line 2 of claim 1 render the claims indefinite because it is unclear whether or not the applicant is referring to the door set forth on line 1 above.
	Recitations such as “a frame” on line 3 of claim 1 render the claims indefinite because it is unclear whether or not the applicant is referring to the frame set forth on line 1 above.
	Recitations such as “a first tripod leg” on line 9 of claim 1 render the claims indefinite because it is unclear if the first tripod leg is part of the frame or is merely another element of the overhead door and frame.
	Recitations such as “a first upright tubular column” on line 12 of claim 1 render the claims indefinite because it is unclear if the first upright tubular column is part of the first tripod leg or is merely another element of the overhead door and frame.
	Recitations such as “the one first transverse member” on line 21 of claim 1 render the claims indefinite because it is unclear whether or not the applicant is referring to the at least one first transverse member set forth above.
	Recitations such as “a door” on line 2 of claim 9 render the claims indefinite because it is unclear whether or not the applicant is referring to the door set forth on line 1 above.
	Recitations such as “a frame” on line 3 of claim 9 render the claims indefinite because it is unclear whether or not the applicant is referring to the frame set forth on line 1 above.
	Recitations such as “pivoting structure” on line 4 of claim 9 render the claims indefinite because the recitation is missing an article proceeding “pivoting structure”.  It is suggested the applicant insert --a-- before “pivoting” to avoid confusion.
	Recitations such as “a first tripod leg” on line 8 of claim 9 render the claims indefinite because it is unclear if the first tripod leg is part of the frame or is merely another element of the overhead door and frame.
	Recitations such as “a first column” on line 11 of claim 9 render the claims indefinite because it is unclear if the first column is part of the first tripod leg or is merely another element of the overhead door and frame.
	Recitations such as “and from the open position to the closed position” on line 33 of claim 9 render the claims indefinite because they are redundant.  Note that the recitation “between the closed position and the open position” on lines 32-33 of claim 9 encompass the limitation of “from the open position to the closed position”.
	Recitations such as “the one first member” on line 3 of claim 12 render the claims indefinite because it is unclear whether or not the applicant is referring to the at least one first member set forth above.
	Recitations such as “the one second member” on line 5 of claim 12 render the claims indefinite because it is unclear whether or not the applicant is referring to the at least one second member set forth above.
	Recitations such as “the first front cover section” on line 4 of claim 15 render the claims indefinite because they lack antecedent basis.
	Recitations such as “a door” on line 2 of claim 16 render the claims indefinite because it is unclear whether or not the applicant is referring to the door set forth on line 1 above.
	Recitations such as “a frame” on line 3 of claim 16 render the claims indefinite because it is unclear whether or not the applicant is referring to the frame set forth on line 1 above.
	Recitations such as “pivoting structure” on line 4 of claim 16 render the claims indefinite because the recitation is missing an article proceeding “pivoting structure”.  It is suggested the applicant insert --a-- before “pivoting” to avoid confusion.
	Recitations such as “a tripod leg” on line 8 of claim 16 render the claims indefinite because it is unclear if the tripod leg is part of the frame or is merely another element of the overhead door and frame.
	Recitations such as “a first column” on line 11 of claim 16 render the claims indefinite because it is unclear if the first column is part of the tripod leg or is merely another element of the overhead door and frame.
	Recitations such as “a I-bar” on line 14 of claim 16 render the claims indefinite because they are grammatically incorrect and confusing.  It is suggested the applicant change “a” to --an-- to avoid confusion.
	Recitations such as “the member operable” on line 17 of claim 16 render the claims indefinite because they are grammatically awkward and confusing.  It is suggested the applicant insert --and-- following “member” to avoid confusion.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kerkvliet (US 2002/0029524) in view of Poindexter (US 588290).  Kerkvliet discloses a door and frame comprising: 
a door 12, 
a frame 14, 
pivoting structure 34, 38 connected to the door and the frame for supporting the door on the frame for movement between an open position and a closed position, 
the frame comprising: 
a header 14C, 
a first leg 14A connected to the header, 
said first leg comprising: 
a first base 24A, 
a first column 14A secured to the first base, 
a second leg 14B connected to the header, 
said second leg comprising: 
a second base 24B, 
a third column 14B secured to the second base, 
a first linear actuator 20 connected to the door and the first column, and 
a second linear actuator 20 connected to the door and the second column, 
said first linear actuator and said second linear actuator being concurrently operable to selectively move the door relative to the frame between the closed position and the open position and from the open position to the closed position.
	Kerkvliet is silent concerning tripod legs.
However, Poindexter discloses a tripod leg, in figure 12, connectable to a header, 
said tripod leg comprising: 
a base G (figure 18),
a first column (labeled below) secured to the base G,
a second column (labeled below) secured to the base G, said second column being laterally spaced from the first column, 
an I-bar (labeled below) secured to the base, said I-bar being spaced from the first column and spaced from the second column, 
at least one first member (labeled below) secured to the first column and secured to the second column (claim 9);
the at least one first member comprises a pair of first members (labeled below) secured together in a generally right angle relation (labeled below), a pair of first ribs (labeled below) secured to the pair of first members and the first I-bar for connecting the pair of first members to the first I-bar (claim 10);
a plurality of first plates (labeled below) secured to the first column, the second column and the first I-bar (claim 11);
at least one first rib (labeled below as one of the pair of first ribs) secured to the at least one first member and the first I-bar to connect the one first member to the first I-bar (claim 12);
a pair of first ribs (labeled below) secured to the at least one first member and the first I-bar to connect the at least one first member to the first I-bar (claim 13);
a first connecting device D secured to the at least one first member and adapted to be connected to a linear actuator (claim 14);
the base G includes a first front corner section (labeled below), a second corner section (labeled below) laterally spaced from the first front corner section and a middle rear section (labeled below), the first column being secured to the first front corner section of the base, the second column being secured to the second corner section of the base, the first I-bar being secured to the first middle rear section of the first base (claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kerkvliet with tri-pod columns and bases, as taught by Poindexter, to increase the strength and load bearing capabilities of the columns.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kerkvliet (US 2002/0029524) in view of Poindexter (US 588290).  Kerkvliet discloses a door and frame comprising: 
a door 12, 
a frame 14, 
pivoting structure 34, 38 connected to the door and the frame for supporting the door on the frame for movement between an open position and a closed position, 
the frame including: 
a header 14C, and 
a leg 14A connected to the header, 
the leg comprising: 
a base 24A, 
a first column 14A secured to the base, and 
at least one linear actuator 20 connected to the door 12 and the first column 14A to move the door 12 relative to the frame 14 between the closed position and the open position and from the open position to the closed position (claim 16).
Kerkvliet is silent concerning a tri-pod leg.
However, Poindexter discloses, in figure 12, a tri-pod leg comprising 
a base G (figures 14, 16), 
a first column (labeled below) secured to the base G, 
a second column (labeled below) secured to the base G, said second column being laterally spaced from the first column, 
a I-bar (labeled below) secured to the base, said I-bar being spaced from the first column and spaced from the second column, and a member (labeled below) secured to the first column and secured to the second column (claim 16);
a rib (labeled below as one of the one rib of a pair of ribs) secured to the member and secured to the I-bar for connecting the member to the I-bar (claim 17);
a pair of laterally spaced ribs (labeled below) secured to the member and secured to the I-bar for connecting the member to the I-bar (claim 18);
a pair of ribs (labeled below) secured to the member and secured to the I-bar for connecting the member to the I-bar, and a connecting device D secured to the member and adapted to be operatively connected to a linear actuator (claim 19);
a plurality of rigid members (labeled below) secured to the first column, the second column and the I-bar for connecting the first column and the second column to the I-bar (claim 20);
the base G includes a first front corner section (labeled below), a second front corner section (labeled below) laterally spaced from the first front corner section and a middle rear section (labeled below), the first column being secured to the first front corner section, the second column being secured to the second front corner section, and the I-bar being secured to the middle rear section of the base (claim 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kerkvliet with tri-pod columns and bases, as taught by Poindexter, to increase the strength and load bearing capabilities of the columns.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach an overhead door and frame comprising: a first tripod leg comprising: a first base, a first upright tubular column secured to the first base, a second upright tubular column secured to the first base, said second upright tubular column being parallel to the first upright tubular column and laterally spaced from the first upright tubular column, a first upright I-bar secured to the first base, said first upright I-bar being spaced from the first upright tubular column and spaced from the second upright tubular column, at least one first transverse member secured to the first upright tubular column and secured to the second upright tubular column, at least one first rib secured to the at least one first transverse member and the first upright I-bar for connecting the one first transverse member to the first upright I-bar, a first linear actuator connected to the overhead door and the at least one first transverse member.


    PNG
    media_image1.png
    1497
    1090
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1434
    1074
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1497
    1090
    media_image3.png
    Greyscale

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit